EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Delete claim 1 and insert new claim 1 as follows:

--1.	A personal care composition comprising:
a)	an antibacterial component comprising:
i)	chloroxylenol present in an amount of 0.01% to 2% by weight of the composition; and
ii)	 o-cymen-5-ol present in an amount of 0.001% to 5% by weight of the composition;
	b)	an effective amount of a surfactant system comprising:
i) one or more fatty acid soaps;
ii) an anionic surfactant; and

	c) an effective amount of a chelating agent,
wherein the composition has a pH of from 8-14, and the antibacterial component is free of Triclocarban, chlorinated compounds, Rhodasurf B7-B9, and Promidium CO.—

In line 2 of claim 8, after “selected from” insert –the group consisting of”
In line 1 of claim 9, delete “betaine-type” and insert –betaine—therefor
In line 2 of claim 23, delete “betaine-type” and insert –betaine—therefor
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicants have claimed a composition according to claim 1 as set forth above.  While the phenol disinfectants claimed are known in the art, the prior art does not teach their combination in specific amounts along with the ternary surfactant system claimed, nor does the prior art recognize the problem that applicants are attempting to solve, that is, a combination of phenol disinfectants that compares favorably to the more common, but increasingly undesirable chlorine-containing disinfectants.  It would not have been obvious for persons of skill in the art to select applicants’ specific combination of disinfectants and surfactants and so the present claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/Primary Examiner, Art Unit 1761